Petition for Writ of Mandamus Denied and Memorandum Opinion filed
October 21, 2004








Petition for Writ of Mandamus Denied and Memorandum
Opinion filed October 21, 2004.
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00934-CV
____________
 
IN RE STEVE A. NELSON, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On September 27, 2004, relator
filed a petition for writ of mandamus in this Court.  See Tex.
Gov=t. Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In his petition, relator
seeks to have this court compel the Honorable Robert Newsom, assigned Presiding
Judge in cause number 02-CV-125218, styled Commission
for Lawyer Discipline v. Steve Nelson, in the 400th District Court in Fort
Bend County, to set aside the final judgment of disbarment as void.
Relator has not established that he is
entitled to mandamus relief. 
Accordingly, we deny relator=s petition for writ of mandamus. 
PER CURIAM
Petition Denied
and Memorandum Opinion filed October 21, 2004.
Panel consists of
Chief Justice Hedges and Justices Fowler and Seymore.